
	
		I
		111th CONGRESS
		1st Session
		H. R. 2962
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2009
			Ms. Speier introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  exclude certain advanced diagnostic imaging services from the in-office
		  ancillary services exception to the prohibition on physician
		  self-referral.
	
	
		1.Short titleThis Act may be cited as the
			 Integrity in Medicare Advanced Diagnostic Imaging Act of
			 2009.
		2.Excluding certain
			 advanced diagnostic imaging services from the in-office ancillary services
			 exception to the prohibition on physician self-referral
			(a)In
			 generalSection 1877(b)(2) of
			 the Social Security Act (42 U.S.C. 1395nn(b)(2)) is amended—
				(1)in the matter
			 before subparagraph (A), by striking and supplies and inserting
			 , supplies, and certain advanced diagnostic imaging services;
			 and
				(2)by adding at the
			 end the following: For purposes of subparagraph (A), the term
			 certain advanced diagnostic imaging services means diagnostic
			 magnetic resonance imaging, computed tomography, and positron emission
			 tomography, and such other diagnostic imaging services, including services
			 described in section 1848(b)(4)(B) (but excluding X-ray, ultrasound, and
			 fluoroscopy), as specified by the Secretary in consultation with physician
			 specialty organizations and other stakeholders, but does not include imaging
			 services performed for purposes of radiation therapy treatment planning or in
			 conjunction with an interventional radiological procedure or nuclear medicine
			 other than positron emission tomography..
				3.Effective
			 datesThe amendments made by
			 sections 2 and 3 of this Act shall apply to services furnished on or after the
			 date of the enactment of this Act, regardless of when the referral for such
			 services is or was made.
		
